Denied and Opinion Filed March 16, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00345-CV

                                      IN RE A.H., Relator


                         Original Proceeding from the County Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 87976-CC

                             MEMORANDUM OPINION
                         Before Justices Bridges, Stoddart, and Schenck
                                  Opinion by Justice Stoddart
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to dismiss this case pursuant to section 263.401 of the Texas Family Code. Ordinarily, to

obtain mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has not met those requirements.

See In re Tex. Dep’t of Family & Protective Servs., 210 S.W.3d 609, 614 (Tex. 2006)

(concluding accelerated appeal provided an adequate remedy for trial court’s failure to dismiss a

suit affecting the parent-child relationship within the statutory deadline).     We DENY the

petition.

                                                   /Craig Stoddart/
                                                   CRAIG STODDART
150345F.P05                                        JUSTICE